Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/566,603 and RCE with amendment filed on 02/22/21.  Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0169146 A1).
As to claim 1, Chen et al. teach a method/ a computer program code stored on a non-transitory computer- readable medium for generating a layout diagram of an integrated circuit, the computer program code is configured to cause a system having at least one processor to execute/a system for generating a layout diagram of an integrated circuit, the layout diagram being stored on a non-transitory computer-readable medium, the system comprising at least one processor and at least one memory including computer program code for one or more programs, and wherein the at least one memory, the computer program code and the at least one processor are configured to cause the system to execute comprising: performing a pre-layout circuit simulation of a schematic design wherein the schematic design includes circuits having circuit layouts (Fig. 2 pre-layout simulation 205),  conducting an electromigration (EM) check process on a schematic design, wherein the schematic design includes circuits having circuit layouts and wherein the EM check process includes, selecting at least some of the circuits in the schematic design as selected circuits for electromigration check (¶ 0022, the BEOL router and RC extractor 113 is configured to perform real-time electromigration (EM) check; ¶ 0020 a schematic editor 101 is configured to generate and edit circuit schematics of integrated circuits that are being designed; the device array design module 107 generates a layout device layout to be communicated to the schematic editor for inclusion in the circuit of the integrated circuit for the pre-layout simulation), checking electromigration compliance in the selected circuits (¶ 0022 the EM check is made  based on EM techfile and the current information obtained from the pre-layout simulation); conducting a mitigating process to mitigate one or more electromigration violations identified during conducting the EM check process (¶ 0022, the real-time EM check can help to determine whether an adjustment to the interconnection topology in order to pass the EM check at the pre-layout simulation), wherein the mitigating process includes one of modifying some circuit layout of the selected circuits, modifying the schematic design, or modifying both the schematic design and some circuit layout of the selected circuits (¶ an adjustment to the interconnection topology patterns is required in order to pass EM check, a width parameter of the interconnection topology may need to reduced when the EM check fails; ¶ 0024); and generating an initial layout design of the schematic design after at least one iteration of a design process including the EM check process and the mitigating process (Fig. 1-2, a layout is generated; ¶ 0036-0037).  
As to claim 2, Chen et al. teach performing one or more of design rule check, layout versus schematic verification, or parameter extraction on the initial layout design of the schematic design (¶ 0022, 0046, Design Rule Check (DRC); RC extractor).  
As to claim 3, Chen et al. teach performing a pre-layout circuit simulation of the schematic design before the generating the initial layout design of the schematic design (Fig. 2, a pre-layout simulation is before a layout).  
As to claim 4, Chen et al. teach performing a post-layout circuit simulation the initial layout design of the schematic design after the generating a layout design of the schematic design (Fig. 2, post-layout simulation).  
As to claim 5, Chen et al. teach conducting a post-layout electromigration check on the initial layout design of the schematic design after performing the post-layout circuit simulation (Fig. 2, post-layout electromigration check including a looping of real-time electromigration (EM) check).  
As to claim 6, Chen et al. teach wherein the checking electromigration compliance in the selected circuits comprises: finding parameterized cells for some or all of the selected circuits, and obtaining layout geometries from the parameterized cells (¶ 0022, 0034, 0035).  
As to claim 7, Chen et al. teach wherein the checking electromigration compliance in the selected circuits comprises: obtaining layout geometries from one or more layout constraint files (Fig. 2 layout constraint generation, ¶ 0022, 0034, 0035).  
As to claim 18, Chen et al. teach performing a pre-layout circuit simulation of the schematic design before the generating the initial layout design of the schematic design; and wherein the pre-layout circuit simulation of the schematic design includes circuit simulation of the selected circuits (Fig. 2, a pre-layout circuit simulation is before a layout); 0027, 0028).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (US 2017/0169146 A1) in view of Rittmann (US 2008/0086708 A1).
As to claim 8, Chen et al. do not explicitly teach wherein the checking electromigration compliance in the selected circuits comprises: identifying the one or more electromigration violations based upon metal layout geometries, via geometries, and metal temperatures. Rittman teaches the same (Fig. 1-3 5; ¶ 0007, 0010). It would have been obvious to an artisan skill in the art before filing date of the claimed invention to combine the teachings in order to automatically eliminate electromigration violation by making some adjustment of metal layout geometries, via geometries and metal temperatures when it is appropriate to do so.
As to claim 9, Rittman teaches wherein the checking electromigration compliance in the selected circuits comprises: identifying an electromigration violation in a metal segment in the selected circuits (Fig. 1-3, 4; ¶ 0020-0023).
As to claim 10, Rittman teaches wherein the checking electromigration compliance in the selected circuits comprises: obtaining a metal current in a metal segment in the selected circuits from circuit simulation of the selected circuits in the schematic design (Fig. 1-3, 4; ¶ 0005-0007).
As to claim 11, Rittman teaches wherein the checking electromigration compliance in the selected circuits comprises: obtaining a metal temperature in a metal segment in the selected circuits (Fig.1-3, 4; ¶ 0005-0007).
As to claim 12, Rittman teaches since EM (electromigration) is very sensitive to the temperature of the conductors, it is often necessary to limit the temperature increase of the conductors in IC devices that results from the heating due to alternating current flow (¶ 0007). Therefore, it would have been obvious to an artisan skill in the art before filing date of the claimed invention to select the metal temperature as being equal to an environment temperature as limit in order to avoid the electromigration violation.

Allowable Subject Matter
 Claim 13 that include its dependent claims is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest the limitation recited in claim 13: wherein the obtaining the metal temperature in the metal segment comprises: obtaining a metal temperature change in the metal segment; and selecting the metal temperature as being equal to a sum of an environment temperature and the metal temperature change in the metal segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851